EXAMINER’S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
The objection to Claims 1 – 6 for the limitation “a local H2CL system, wherein the local system is in communication with an eternal system…” is withdrawn in light of the instant examiner’s amendment.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
The examiner notes that the limitations:
“a central processing unit, the central processing unit including a controller in communication with the motion detector for converting the detected location” of Claim 1 which is most closely mapped to Element CPU 10, as disclosed in at least Paragraph 23 of the instant Specification.
“the controller for converting the electromagnetic radiation” of Claim 1 which is most closely mapped to Element CPU 10, as disclosed in at least Paragraph 23 of the instant Specification.
“means for transmitting the command signal” of Claim 1 which is most closely mapped to Element CPU 10, as disclosed in at least Paragraph 23 of the instant Specification.
currently meet the above three prong test and are therefore interpreted under 35 U.S.C. 112(f)
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejection of Claims 1 – 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the term “an external system” is withdrawn in light of the applicant’s argument (See Appeal Brief (April 19, 2022), Pages 9 - 10.).
 The rejection of Claims 1 – 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the limitations “a holographic display unit for constructing and displaying one or more holograms, wherein the one or more holograms emits electromagnetic radiation; a motion detector for detecting motion, type of motion, dwell time, and location of a physical command object relative to [[a]] the displayed hologram...emission and detection by the one or more displayed holograms of electromagnetic radiation to simulate electrical…” is withdrawn in light of the instant examiner’s amendment.
 The rejection of Claims 1 – 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the limitation “sensors on the external system to determine the location of two or more physical objects relative to each other” is withdrawn in light of the applicant’s argument (See Appeal Brief (April 19, 2022), Pages 9 - 11.).


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with MORGAN ROSENBERG (Reg. No. 80,425) on May 31, 2022.

The application has been amended as follows: 
Amend Claim 1:
1.(Currently Amended) An interactive holographic human-computer interface (H2CI), comprising:
a local 
a holographic display unit for constructing and displaying one or more holograms, wherein the one or more displayed holograms emit electromagnetic radiation;
a motion detector for detecting motion, type of motion, dwell time, and location of a physical command object relative to the one or more displayed holograms;
sensors on the external system to determine the location of two or more physical objects relative to each other;
a central processing unit, the central processing unit including a controller in communication with the motion detector for converting the detected location of the physical command object relative to its position with respect to the displayed hologram into a command signal when the command object is at or near a command point in the hologram for a predetermined dwell time and performs a predetermined type of motion corresponding to a contact code;
emission and detection by the one or more displayed holograms of electromagnetic radiation to simulate electrical, vibration, or other physical phenomena characteristic of the physical objects represented by the one or more displayed holograms, converting the electromagnetic radiation emitted by the one or more displayed holograms into a command signal when the electromagnetic radiation is detected by another hologram; and
means for transmitting the command signal to the local system or the external system controllable by the command signal, automatically, under the control of the central processing unit.


REASONS FOR ALLOWANCE
Claims 1 – 15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Lee et al. (U.S. PG Pub 2011/0191707) teach an interactive holographic human-computer interface (Figure 1, Element 100) (H2CI), comprising: an external system (Figure 8, Element 200); a holographic display unit (Element 120) for constructing and displaying one or more holograms (Elements 12 – 22), wherein the one or more holograms (Elements 12 – 22) emits electromagnetic radiation (Paragraph 36); a motion detector (Element 130) for detecting motion (Paragraph 35), type of motion (Element movement pattern), dwell time (Element reference time), and location (Paragraph 37) of a physical command object (Element 10) relative to the displayed hologram (Elements 12 – 22); sensors (Element 140) on the external system to determine the location (Paragraph 37) of two or more physical objects (Element 10) relative to each other; a central processing unit (Element 160), the central processing unit including a controller (Element 160) in communication with the motion detector (Element 130) for converting the detected location (Paragraph 37) of the physical command object (Element 10) relative to its position with respect to the displayed hologram (Elements 12 – 22) into a command signal (Element 150) when the command object (Element 10) is at or near a command point (Element Marker) in the hologram for a predetermined dwell time (Element reference time) and performs a predetermined type of motion (Element movement pattern) corresponding to a contact code (Paragraph 44); the controller (Element 160) for converting the electromagnetic radiation (Paragraph 36) into a command signal (Element 150) when the electromagnetic radiation (Paragraph 36) is detected; and means for transmitting the command signal (Element 150) to the external system controllable by the command signal (Element 150), automatically, under the control of the central processing unit (Element 100).
However, the prior art of record fails to disclose at least “a local system, wherein the local system is in communication with an external system (The examiner notes Paragraph 36 of the instant Specification for the definition of “an external system.”)…a motion detector for detecting motion, type of motion, dwell time, and location of a physical command object relative to the one or more displayed holograms; sensors on the external system to determine the location of two or more physical objects relative to each other; a central processing unit, the central processing unit including a controller in communication with the motion detector for converting the detected location of the physical command object relative to its position with respect to the displayed hologram into a command signal when the command object is at or near a command point in the hologram for a predetermined dwell time and performs a predetermined type of motion corresponding to a contact code; emission and detection by the one or more displayed holograms of electromagnetic radiation to simulate electrical, vibration, or other physical phenomena characteristic of the physical objects represented by the one or more displayed holograms, converting the electromagnetic radiation emitted by the one or more displayed holograms into a command signal when the electromagnetic radiation is detected by another hologram” in combination with the other limitations of at least Claim 1 (Or the like of Claims 7 and 12).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B SCHNIREL whose telephone number is (571)270-7690. The examiner can normally be reached Monday - Friday, 10 - 6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.B.S/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625